DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of 17/568,588
A method comprising: receiving an input signal, the input signal including a first portion and a second portion; applying a reverb initial gain (RIG) value to the first portion of the input signal; after applying the RIG value to the first portion of the input signal, applying a reverb initial power (RIP) correction factor to the first portion of the input signal; applying a reverberation effect to the first portion of the input signal, wherein the reverberation effect is applied separately from the RIG value and from the RIP correction factor; applying a delay to the second portion of the input signal; applying a gain to the second portion of the input signal; combining the first portion of the input signal and the second portion of the input signal; and presenting the combined first and second portions of the input signal as an output signal.
Claim 1 of 11250834
A method comprising: receiving an input signal, the input signal including a first portion and a second portion; using a reverberation processing system to: apply a reverb initial gain (RIG) value to the first portion of the input signal, apply a reverb initial power (RIP) correction factor to the first portion of the input signal, wherein the RIP correction factor is applied after the RIG value is applied, and introduce reverberation effects in the first portion of the input signal, wherein the reverberation effects are applied separately from the RIG value and the RIP correction factor; using a direct processing system to process the second portion of the input signal; combining the first portion of the input signal from the reverberation processing system and the second portion of the input signal from the direct processing system; and outputting the combined first and second portions of the input signal as an output signal, wherein the output signal is an audio signal.
Claim 15 of 17/568,588
A system comprising: a wearable head device configured to present an audio signal to a user; and one or more processors configured to perform a method comprising: receiving an input signal, the input signal including a first portion and a second portion; applying a reverb initial gain (RIG) value to the first portion of the input signal; after applying the RIG value to the first portion of the input signal, applying a reverb initial power (RIP) correction factor to the first portion of the input signal; applying a reverberation effect to the first portion of the input signal, wherein the reverberation effect is applied separately from the RIG value and from the RIP correction factor; applying a delay to the second portion of the input signal; applying a gain to the second portion of the input signal; combining the first portion of the input signal and the second portion of the input signal; and presenting the combined first and second portions of the input signal to the user as an output signal via the wearable head device.
Claim 15 of 11250834
A system comprising: a wearable head device configured to provide an audio signal to a user; and circuitry configured to render the audio signal, wherein the circuitry includes: a reverberation processing system including: a reverb initial gain (RIG) configured to apply a RIG value to a first portion of an input signal, a reverb initial power (RIP) corrector configured to apply a RIP correction factor to a signal from the RIG, and a reverberator configured to introduce reverberation effects in a signal from the RIP corrector, wherein the reverberation effects are applied separately from the RIG value and the RIP correction factor; a direct processing configured to process a second portion of the input signal; and a combiner configured to: combine the first portion of the input signal from the reverberation processing system and the second portion of the input signal from the direct processing system, and output the combined first and second portions of the input signal as an output signal, wherein the output signal is the audio signal.
Claim 18 of 17/568,588
A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising: receiving an input signal, the input signal including a first portion and a second portion; applying a reverb initial gain (RIG) value to the first portion of the input signal; after applying the RIG value to the first portion of the input signal, applying a reverb initial power (RIP) correction factor to the first portion of the input signal; applying a reverberation effect to the first portion of the input signal, wherein the reverberation effect is applied separately from the RIG value and from the RIP correction factor; applying a delay to the second portion of the input signal; applying a gain to the second portion of the input signal; combining the first portion of the input signal and the second portion of the input signal; and presenting the combined first and second portions of the input signal as an output signal.
Claim 20 of 11250834
A method comprising: receiving an input signal, the input signal including a first portion and a second portion; using a reverberation processing system to: apply a reverb initial gain (RIG) value to the first portion of the input signal, apply a reverb initial power (RIP) correction factor to the first portion of the input signal, wherein the RIP correction factor is applied after the RIG value is applied, and wherein the application of the RIG value includes: applying a reverb gain (RG) value to the first portion of the input signal, and applying a reverb energy (RE) correction factor to the first portion of the input signal, wherein the RE correction factor is applied after the RG value is applied; introduce reverberation effects in the first portion of the input signal; and using a direct processing system to process a second portion of the input signal; combining the first portion of the input signal from the reverberation processing system and the second portion of the input signal from the direct processing system; and outputting the combined first and second portions of the input signal as an output signal, wherein the output signal is the audio signal.




Claims 1, 15 & 18 of application number 17/568,588 (hereinafter referred to as ‘588) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 & 20 of U.S. Patent No. 11250834 (hereinafter referred to as ‘834). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘588 claims 1, 15 & 18 are obvious various wordings of ‘834 claims 1, 15 & 20.
Claims 1-20 would be allowable once double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                   				9/20/2022